Citation Nr: 1624334	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for Crohn's Disease.

2. Entitlement to service connection for diabetes mellitus, claimed as secondary to Crohn's Disease.

3. Entitlement to service connection for peripheral neuropathy of the lower extremities (claimed as nerve damage of the bilateral feet), claimed as secondary to Crohn's Disease.

4. Entitlement to service connection for a heart disorder, claimed as secondary to diabetes mellitus.

5. Entitlement to a temporary (100 percent) total evaluation based on hospitalization or surgical procedure requiring a period of convalescence.  

6. Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2013 rating decisions issued by RO. 

The Veteran testified before the undersigned in a February 2016 video-conference hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010). A transcript of the hearing is included in the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that there may be outstanding records of treatment for his claimed Crohn's Disease and service-connected PTSD that have not been obtained and associated with the electronic claims file. Specifically, he testified that he received treatment at the Cleveland Clinic for his Crohn's Disease and a doctor whose last name began with the letter L (Dr. L) informed him that his Crohn's disease was related to his service-connected PTSD. Regarding his service-connected PTSD, he testified that he underwent private psychological evaluation in October 2015 that showed a worsening of his PTSD symptomatology. Review of the electronic claims file reveals that this October 2015 psychological evaluation report has not been obtained and associated with the electronic claims file. Because VA has been made aware of the existence of treatment records pertinet to the claims on appeal, attempt must be made to obtain these records prior to appellate review. 

Resolution of those issues is inextricably intertwined with the claims for service connection for diabetes mellitus, peripheral neuropathy of the lower extremities, a heart disorder, entitlement to a temporary total evaluation based on hospitalization or surgical procedure requiring a period of convalescence and entitlement to a TDIU rating. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for Crohn's Disease since he separated from service and PTSD since the December 2014 VA examination. Advise the Veteran to sign the appropriate authorization forms. Obtain and associate any outstanding pertinent records with the electronic claims file. 

A specific request should be made for copies of complete treatment records from the Cleveland Clinic and copies of a private psychological evaluation performed in October 2015. Do not associate duplicate records with the file.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed Crohn's Disease. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Whether the Veteran's current Crohn's Disease was CAUSED OR AGGRAVATED (permanent worsening) by service-connected PTSD (due to military sexual trauma).

If aggravation of any Crohn's Disease by service-connected PTSD is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*Private treatment records from the State of Ohio Department of Rehabilitation and Correction that document a diagnosis of Crohn's Disease (intestinal trouble). VBMS Entry July 29, 2008, p. 1/14.

*Private treatment records from the Ohio State University Medical Center University Clinics that document the Veteran has a history of Crohn's Disease. VBMS Entry October 7, 2009, p. 1/75.

*VA treatment records that reflect the Veteran was hospitalized for Crohn's Disease exacerbation from June 4, 2009 to July 6, 2009. VBMS Entry January 27, 2010.

*During the February 2016 Board hearing, the Veteran testified that his doctor at the Cleveland Clinic informed him that his Crohn's Disease was related to his PTSD. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. Schedule the Veteran for a VA examinations to determine the nature and likely etiology of the claimed diabetes mellitus, peripheral neuropathy of the lower extremities and heart disorder. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
a) Whether the Veteran's current diabetes mellitus and peripheral neuropathy of the lower extremities was CAUSED OR AGGRAVATED (permanent worsening) by Crohn's Disease, specifically, steroid medication used for treatment thereof.

b) Whether there is a current diagnosis of a heart disorder and whether any diagnosed heart disorder was CAUSED OR AGGRAVATED (permanent worsening) by diabetes mellitus.

If aggravation of any diabetes mellitus or peripheral neuropathy of the lower extremities by Crohn's Disease is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

If aggravation of any heart disorder by diabetes mellitus is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*Private treatment records from the State of Ohio Department of Rehabilitation and Correction that document a diagnosis of diabetes. VBMS Entry July 29, 2008, p. 1/14.

*Private treatment records that document "recurrent acute myocardial infarction." VBMS Entry November 2, 2009, p. 28/67.

*An August 2009 VA podiatry treatment records that reflects the Veteran has type II diabetes with neuropathy. VBMS Entry June 19, 2010, p. 64/75.

*During the February 2016 Board hearing, the Veteran testified that his doctor at the VA informed him that his diabetes was related to his Crohn's Disease, specifically the steroid medication used for treatment thereof; his peripheral neuropathy was related to his Crohn's Disease (steroid medication used for treatment thereof) and diabetes mellitus; and, his heart disorder was related to his diabetes mellitus.  

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




